USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1280                        LORENZO Q. SCOTT,                      Plaintiff, Appellant,                                v.               WELLESLEY POLICE DEPARTMENT, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Nancy Gertner, U.S. District Judge]                              Before                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Lorenzo Q. Scott on brief pro se.     Douglas I. Louison, Stephen C. Pfaff, and Merrick and Louisonon brief for appellees.September 24, 1998                                                                                                                                           Per Curiam.  In connection with a rash of burglaries that    plagued Wellesley, Massachusetts and neighboring communities in    1994 and 1995, plaintiff Lorenzo Scott was convicted in state    court of breaking and entering in the nighttime and sentenced    to a lengthy prison term.  In 1996, he filed the instant    damages action against four officers of the Wellesley Police    Department (and the department itself), advancing vague    allegations of Fourth Amendment violations and other    improprieties surrounding his arrest and conviction.  From a    judgment dismissing most of his claims pursuant to Fed. R. Civ.    P. 12(c) and the remaining ones pursuant to Rule 56, plaintiff    now appeals.  We affirm.         Little discussion is required.  Plaintiff's contentions,    as presented on appeal, reduce to the following three claims:    that defendant Price violated the Fourth Amendment in    connection with (1) the pre-arrest search of plaintiff's    automobile, (2) the post-arrest search of his residence, and    (3) the post-arrest search of a pawnshop.  The district court    disposed of each of these allegations at the summary judgment    stage.  We agree with the court that, to the extent they are    not barred under Heck v. Humphrey, 512 U.S. 477 (1994),    plaintiff's claims each fail on the merits.         The challenge to the car search was not properly raised    below and so has been waived.  In any event, plaintiff has    failed to call into question the state court's findings that    probable cause and exigent circumstances existed.  At a    minimum, he has failed to establish that the search was so    unreasonable that qualified immunity would not apply.     Moreover, while it is undisputed that Price was present at the    time (along with other officers from Wellesley and elsewhere),    there is no indication that he participated in the decision to    unlock the car or otherwise assisted in the search.         The search warrant for plaintiff's residence was obtained    on the basis of an affidavit from a Lexington police officer,    to which Price and others had contributed information.  The    showing of probable cause made therein was easily sufficient to    shield defendants from liability.  See, e.g., Malley v. Briggs,    475 U.S. 335, 344-45 (1986) ("Only where the warrant    application is so lacking in indicia of probable cause as to    render official belief in its existence unreasonable ... will    the shield of immunity be lost.").  The charge that Price    purposefully contributed false information to the affidavit    proves unavailing, since it was not advanced in the complaint    and lacks a proper evidentiary foundation in any event.        Plaintiff's final claim--that the warrantless search of    the pawnshop was unlawful--likewise fails as a matter of proof.     Plaintiff has not adequately called into question Price's    averment that the pawnshop owner voluntarily turned over the    jewelry in question to the Lexington police officers.        Affirmed.